Title: Postal Road Survey, [19 May] 1796
From: Madison, James
To: 


[19 May 1796]

   
   JM reported a bill for the postal road survey on 3 May (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:536).


Mr. Madison moved that the house should resolve itself into a committee of the whole on the bill enabling the President to cause to be examined, and where necessary surveyed, the post roads from Wiscasset in Maine, to Savannah in Georgia, and to report the expence that would attend the transmission of the mail therein.
